


110 HR 966 IH: To amend the Indian Financing Act of 1974 to provide for

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 966
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Udall of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Indian Financing Act of 1974 to provide for
		  sale and assignment of loans and underlying security, and for other
		  purposes.
	
	
		1.Loan guaranty and
			 insurance
			(a)In
			 GeneralSection 201 of the Indian Financing Act of 1974 (25
			 U.S.C. 1481) is amended—
				(1)by
			 striking Sec.
			 201. In order and inserting the following:
					
						201.Loan guaranties
				and insurance
							(a)In
				GeneralIn
				order
							;
				(2)by
			 striking “the Secretary is authorized (a) to guarantee” and inserting “the
			 Secretary may—
					
						(1)guarantee
						;
				(3)by
			 striking “members; and (b) in lieu of such guaranty, to insure” and inserting
			 “members; or
					
						(2)insure
						;
				and
				(4)by adding at the
			 end the following:
					
						(b)Eligible
				BorrowersThe Secretary may guarantee or insure loans under
				subsection (a) to both for-profit and nonprofit
				borrowers.
						.
				(b)Sale or
			 Assignment of Loans and Underlying SecuritySection 205 of the
			 Indian Financing Act of 1974 (25 U.S.C. 1485) is amended—
				(1)by
			 striking Sec.
			 205 and all that follows through subsection (b) and
			 inserting the following:
					
						205.Sale or
				assignment of loans and underlying security
							(a)In
				GeneralAll or any portion of a loan guaranteed or insured under
				this title, including the security given for the loan—
								(1)may be transferred
				by the lender by sale or assignment to any person; and
								(2)may be
				retransferred by the transferee.
								(b)Transfers of
				LoansWith respect to a transfer described in subsection
				(a)—
								(1)the transfer shall
				be consistent with such regulations as the Secretary shall promulgate under
				subsection (h); and
								(2)the transferee
				shall give notice of the transfer to the
				Secretary.
								;
				(2)by
			 striking subsection (c);
				(3)by
			 redesignating subsections (d), (e), (f), (g), (h), and (i) as subsections (c),
			 (d), (e), (f), (g), and (h), respectively;
				(4)in
			 subsection (c) (as redesignated by paragraph (3)), by striking paragraph (2)
			 and inserting the following:
					
						(2)ValidityExcept
				as provided in regulations in effect on the date on which a loan is made, the
				validity of a guarantee or insurance of a loan under this title shall be
				incontestable.
						;
				(5)in subsection (e)
			 (as redesignated by paragraph (3))—
					(A)by striking
			 The Secretary and inserting the following:
						
							(1)In
				generalThe Secretary
							;
				and
					(B)by adding at the
			 end the following:
						
							(2)Compensation of
				fiscal transfer agentA fiscal transfer agent designated under
				subsection (f) may be compensated through any of the fees assessed under this
				section and any interest earned on any funds or fees collected by the fiscal
				transfer agent while the funds or fees are in the control of the fiscal
				transfer agent and before the time at which the fiscal transfer agent is
				contractually required to transfer such funds to the Secretary or to
				transferees or other holders.
							;
				and
					(6)in subsection (f)
			 (as redesignated by paragraph (3))—
					(A)by striking
			 subsection (i) and inserting subsection (h);
			 and
					(B)in paragraph
			 (2)(B), by striking , and issuance of acknowledgments,.
					(c)Loans Ineligible
			 for Guaranty or InsuranceSection 206 of the Indian Financing Act
			 of 1974 (25 U.S.C. 1486) is amended by inserting (not including an
			 eligible Community Development Finance Institution) after
			 Government.
			(d)Aggregate Loans
			 or Surety Bonds LimitationSection 217(b) of the Indian Financing
			 Act of 1974 (25 U.S.C. 1497(b)) is amended by striking
			 $500,000,000 and inserting $1,500,000,000.
			
